Citation Nr: 1618736	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  05-38 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression, as secondary to service-connected cervical and lumbar degenerative disc disease.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The claim was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for anxiety and depression.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

The Board remanded the matter for additional development in July 2008 and June 2010.  In an October 2011 decision, the Board determined that service connection for an acquired psychiatric disorder was not warranted.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the October 2011 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

After remanding the matter for additional development in December 2012 and April 2013, the Board issued a September 2013 decision denying entitlement to service connection for an acquired psychiatric disorder.  The Veteran again appealed the Board's decision to the Court.  In a December 2014 Memorandum Decision, the Court vacated the September 2013 decision, and again remanded the case to the Board for readjudication.  

Since December 2014, additional relevant evidence consisting of private treatment records, lay statements, and psychiatric evaluations, has been added to the record.  In an April 2016 letter, the Veteran's attorney waived AOJ consideration of this additional evidence.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  

In August 2010, the Veteran filed a claim for a total disability rating based upon individual unemployability (TDIU) which has not been adjudicated.   The Board referred this issue to the AOJ for appropriate action in its October 2011 and September 2013 decisions.  However, the AOJ has still not taken any action on the pending TDIU issue; thus, it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, an acquired psychiatric disorder, diagnosed as major depressive disorder, is etiologically related to his service-connected lumbar and cervical spine disabilities.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder, as secondary to service-connected lumbar and cervical spine disabilities, are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006), (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for major depressive disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

As a preliminary matter, the Board notes that the Veteran does not assert, and the record does not reflect, that his acquired psychiatric disorder had its onset during service or is otherwise directly related to his service.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory). Rather, the Veteran asserts that his acquired psychiatric disorder is etiologically related to the chronic pain stemming from his service-connected lumbar degenerative disc disease with lumbar spondylosis and cervical degenerative disc disease.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.   38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As an initial matter, the Board finds that the Veteran has a current acquired psychiatric disorder, diagnosed as major depressive disorder.  In this regard, as will be discussed herein, while such has been variously diagnosed as major depressive disorder, generalized anxiety disorder, and attention deficit/hyperactivity disorder, the most recent psychiatric evaluation conducted in April 2016 revealed a sole diagnosis of major depressive disorder.  Additionally, in his April 2016 argument, the Veteran's attorney acknowledges that, while the Veteran's diagnoses have varied widely over the years, each time it was generally understood to encompass all of the Veteran's psychiatric symptoms.  Furthermore, as discussed below, the probative evidence shows that only the Veteran's major depressive disorder has been related to his service-connected lumbar and cervical spine disabilities.    

According to a June 2003 letter from a private physician, the Veteran's service-connected back pain had recently become severe.  In July 2004, he sought psychiatric treatment from a non-VA psychiatrist, Dr. R.M., stating that he had felt depressed for approximately a year and a half.  He had been laid off from work as a result of his back pain.  He reported increased feelings of sadness, anhedonia, difficulty concentrating, and irritability.  He slept up to 12 hours a day and still felt fatigued.  He was drinking a great deal of alcohol to cope with his problems.  He reported significant anxiety, as well as vague suicidal thoughts with no intent or plan.  Dr. M. diagnosed the Veteran with major depression and also noted a "history of alcohol abuse."  Dr. M. prescribed an anti-depressant and advised the Veteran to continue with psychotherapy.  Dr. M's records from July 2004 through 2015 reflect that the Veteran has faithfully attended psychotherapy appointments every two to three months for management of his mental health symptoms.  According to the records, the Veteran's symptoms are well controlled as a result of medication; however, he also manages his symptoms by isolating himself at home and living a "quiet life."   

The Veteran underwent a psychological evaluation in September 2005 by a private psychologist, Dr. K.M.J., in connection with his claim for disability benefits from the Social Security Administration (SSA).  Dr. J. noted a diagnosis of depression approximately one year prior, with mild improvement on medication.  Dr. J. also noted the Veteran's chronic neck and back pain, as well as chronic knee pain, which is not service-connected.  Mental status examination showed that the Veteran had some mild cognitive impairment and a depressed mood.  The Veteran scored in the "extremely low range of intellectual functioning" on neuropsychological testing, which was not consistent with his work history or educational level; however, Dr. J. indicated that the Veteran's results "may have been lowered due to his chronic pain."  She diagnosed major depressive disorder, and reiterated that his "low functioning level may be related to his depression and pain level.  His slow response times during the test adversely affected his scores."  

Dr. J.'s report, while quite thorough in its assessment of the severity of the Veteran's symptoms, is not probative evidence as to the etiology of the Veteran's acquired psychiatric disorder.  Although Dr. J. referenced the Veteran's back pain as a potential reason for his lower than expected scores on neuropsychological testing, these statements are too vague to be accorded any probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 
 
Dr. M. provided a letter in September 2009, noting that the Veteran was under his care, and indicating that, in his opinion, the Veteran's acquired psychiatric disorder "started and [is] secondary to his back problems."  In a June 2010 statement, Dr. M. advised the Texas Department of Assistive and Rehabilitative Services that he did not feel the Veteran was capable of undertaking vocational rehabilitation classes as "he continues to have ongoing issues with depression/anxiety which are secondary to his back impairment."  In a November 2015 statement, Dr. M. reiterated that the Veteran is under his care, and that his depression is related to his "constant and crippling" back pain.  Dr. M. further noted that the Veteran "has been a reliable historian and has been compliant with his treatment."  

Dr. M.'s statements in support of the Veteran are unsupported by adequate rationale, and no such rationale can be inferred from a review of his clinical notes.  Although Dr. M.'s initial July 2004 evaluation referenced the Veteran's back pain as having had an effect on the development of an acquired psychiatric disorder, a link between the Veteran's pain and his psychiatric symptoms was not discussed further in any of the subsequent clinical notes.  Moreover, the Court has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a Veteran's treating physician over the opinion of another physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Thus, the Board finds that Dr. M.'s statements are also of little probative weight.  

The Veteran also underwent VA examinations in November 2010 and February 2013, and an additional clarifying opinion was obtained in June 2013.  However, the July 2012 the parties' Joint Motion and the December 2014 Memorandum Decision concluded that the VA examinations and addendum are not reasonably based on the evidence of record, and that the Board erred in relying upon them.  Thus, the VA examination reports are accorded no probative value.  

The Veteran underwent a psychological evaluation in April 2016 with a private psychiatrist, Dr. M.L.C.  Dr. C.'s report indicates that he reviewed the record and conducted a diagnostic interview with the Veteran.  After concluding his review of the record and his interview with the Veteran, Dr. C. found that the Veteran's symptoms meet the diagnostic criteria for major depressive disorder, recurrent.  He noted that the Veteran's "decades of cervical and back pain" had increased in severity over time, and "eventually led to the development of major depressive disorder by at least 2003."  Dr. C. further noted that the "insidious combination of chronic pain and major depressive disorder is a well-documented pattern of illness, the two diseases serving to potentiate each other, causing intractable illness."  He provided citations to a number of peer-reviewed studies describing such a link.  
Dr. C. noted the Veteran's lay statements that described the onset of psychiatric symptoms in approximately 2003, when his back pain became so significant that he could no longer work, and indicated that the Veteran also reported a link between the onset of psychiatric symptoms and his back pain during the diagnostic interview.  There was no history of mental illness or recurrent depression prior to that date.  According to Dr. C., if the Veteran did not have back pain, he would not have major depression; thus, he concluded, the Veteran is "totally disabled as a direct result of ... intractable chronic back pain and a severe recurrent major depressive disorder."  

Dr. C.'s opinion is based on a review of the record, a diagnostic interview of the Veteran, and Dr. C.'s own professional judgment.  The report reflects a thorough and detailed review of the evidence of record, and Dr. C.'s conclusions are well-supported, with citations to medical literature.  Dr. C. is a psychiatrist and competent to render such an opinion, and there is no probative evidence which contradicts it.  Consequently, Dr. C.'s opinion is accorded significant probative value.  

In light of Dr. C.'s positive medical opinion, and resolving all doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.  

The Board notes that the Veteran was initially assessed as having a history of alcohol abuse as a symptom of his depression.  Thus, the Board must consider whether a discussion of entitlement to service connection for alcohol abuse as secondary to a service-connected acquired psychiatric disorder is necessary.  Service connection may be recognized for an alcohol or substance abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, since the initial diagnosis of depression in July 2004, the Veteran has not reported abuse of alcohol; moreover, although Dr. M. indicated that the Veteran had "a history of alcohol abuse," there is no indication that the Veteran has been diagnosed with an alcohol use disorder during the course of the appeal.  Thus, the Board finds a preponderance of the evidence is against a finding that he has an alcohol use disorder that is secondary to his now service-connected acquired psychiatric disorder. 


ORDER

Service connection for major depressive disorder, as secondary to service-connected cervical and lumbar degenerative disc disease, is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


